

114 S468 IS: Sage-Grouse and Mule Deer Habitat Conservation and Restoration Act of 2015
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 468IN THE SENATE OF THE UNITED STATESFebruary 11, 2015Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide a categorical exclusion under the National Environmental Policy Act of 1969 to allow the
			 Director of the Bureau of Land Management and the Chief of the Forest
			 Service to remove Pinyon-Juniper trees to conserve and restore the habitat
 of the greater sage-grouse and the mule deer.1.Short titleThis Act may be cited as the Sage-Grouse and Mule Deer Habitat Conservation and Restoration Act of 2015.2.Categorical exclusion for Pinyon-Juniper tree removalNotwithstanding any other provision of law, a vegetation management project by the Director of the Bureau of Land Management or the Chief of the Forest Service involving removal or treatment of any Pinyon or Juniper tree for the purpose of conserving or restoring the habitat of the greater sage-grouse or mule deer shall be eligible to be a categorical exclusion (as defined in section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation)) for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).